Title: To James Madison from James Maury, 19 September 1804 (Abstract)
From: Maury, James
To: Madison, James


19 September 1804, Liverpool. “I had the honor to write to you on the 22d past. This is occasioned by the very frequent seizures which have lately been made at this port of our vessels for the sailors having on board certain articles, but tobacco in particular, with the intention of smuggling.

“It appearing in all these cases to have been taken on board without the Knowledge of the Master and Mate the vessels have invariably been restored—but the expences, delay, & consequent losses in some instances having proved a most serious evil; I submit to you the propriety of giving publicity to this, with my especial recommendation to all Masters of our vessels coming hither that they use uncommon vigilance, while taking in their cargoes, to prevent a practice, which, if continued, may be attended with encreased expences & inconveniences.”
